18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 1 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 2 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 3 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 4 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 5 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 6 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 7 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 8 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 9 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 10 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 11 of 12
18-15798-jps   Doc 32   FILED 12/04/18   ENTERED 12/04/18 13:26:24   Page 12 of 12
